Lumpkin, P. J.
Whatever may be the rights of the plaintiff in 'error upon the assumption that, as a bona fide creditor of her deceased sister, she obtained from the latter’s executor and sole heir a deed to the land in controversy, in part settlement of the debt alleged 'to be due to her by the deceased, yet as there was evidence warranting the judge in finding that no such indebtedness, ever really existed, and that consequently the deed mentioned was not bona fide but fraudulent, there was no abuse of discretion in granting -the injunction or in appointing receivers. At the final hearing before a jury the facts can be ascertained and the rights of all the parties fixed by an appropriate judgment.

Judgment affirmed.


All concurring, except Cobb, J., absent.